179 F.2d 399
Theodore TRIANTAFILOSv.UNITED STATES of America (Appellant), United States Maritime Commission, Pacific-Atlantic Steamship Company.
No. 10031.
United States Court of Appeals Third Circuit.
Argued January 4, 1950.
Decided January 23, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Timothy J. Mahoney, Jr., Philadelphia, Pa. (Gerald A. Gleeson, United States Attorney, Thomas E. Byrne, Jr., Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellant.
Milton M. Borowsky, Philadelphia, Pa. (Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, and MARIS and KALODNER, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record in this case we can perceive no substantial error. Accordingly, the judgment of the court below will be affirmed. 87 F. Supp. 965.